Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00439-CV

  SAYERS INVESTMENTS, LP., Rachel Shirley Rachelle, Shea Management Co., L.C., and
                          William Earl McDonald,
                                Appellants

                                                 v.

      Joseph E. MINIHAN a/k/a Joe E. Minihan, Sharon Joy Minihan, 1150 Partners, Ltd.,
           SCAP of TEXAS Inc., James C. Woo and Davidson Troilo Ream & Garza,
                                        Appellees

                    From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-15-0000184
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 28, 2016

DISMISSED

           Appellants’ brief, which was due on October 3, 2016, has not been filed. On November

21, 2016, this court ordered appellants to show cause in writing within ten (10) days why this

appeal should not be dismissed for want of prosecution. Appellants did not respond. Accordingly,

the appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of

appeal are taxed against appellants.

                                                  PER CURIAM